In an action by plaintiff Muriel Marshall to recover damages for personal injuries and by her husband for medical expenses and loss of services, defendant the Village of Wappingers Palls appeals from that part of a judgment, entered on the verdict of a jury, which is in favor of plaintiffs against it. Said defendant also appeals from an order denving its motion to set aside the verdict and for a new trial. The injuries were sustained when the plaintiff wife fell as a result of her heel catching *719in a space between two slabs o£ a sidewalk, which were two or three inches apart and one o£ which was approximately the same distance higher than the other. Judgment, insofar as appealed from, unanimously affirmed, with costs. Order unanimously affirmed, without costs. No opinion. Present —Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.